DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 and 3/3/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Espersen et. al. (US 9671616).

Regarding claim 1  Esperson teaches (figs. 3-5 and 7-9) a lens apparatus comprising:
an optical element (110; col. 11, lines 17-24);
a fixed member (126, 1547; col. 13, lines 15-25);
a movable member configured to hold the optical element and movable in an optical axis direction relative to the fixed member (col. 11, lines 29-37);
a guide member (116, 118) configured to guide a movement of the movable member in an optical axis direction (col. 11, lines 17-24);
a first support member (120) and a second support member (134) spaced from each other in the optical axis direction (col. 12 lines 1-15 ;col. 12, lines16-21);
a pair of rotating elements (122, 142) held by the first support member and the second support member (col. 11, lines 25-37; col. 12, lines 16-23), respectively, 
and a biasing member (146A, 146B) configured to bias the pair of rotating elements and the guide member into contact with each other (col. 12, lines 43-54),
where the first support member and the second support member are fixed to one of the movable member and the fixed member (col. 11, lines 17-37), 
and where the guide member is fixed to the other of the movable member and the fixed member (col. 11, lines 17-37).

Regarding claim 2  Esperson teaches (figs. 3-5 and 7-9) a lens apparatus, where the guide member includes a cylindrical member having a specific shape in a section orthogonal to the optical axis direction (col. 11, lines 25-29).

Regarding claim 3  Esperson teaches (figs. 3-5 and 7-9) a lens apparatus, where the specific shape is a circular shape (col. 11, lines 25-29).

Regarding claim 4 Esperson inherently teaches (figs. 3-5 and 7-9) a lens apparatus, where a first plane and a second plane orthogonal to a pair of rotational axes of the pair of rotating elements extend along the optical axis direction and intersect each other (col. 11, lines 25-37; col. 12, lines 16-23).  Given the utilization of a linear bearing in the upper structure 120 the rotational motion of the internal structure yields to the claimed limitation.

Regarding claim 11  Esperson teaches (figs. 3-5 and 7-9) an image pickup apparatus comprising:
a lens apparatus (col. 9, lines 48-57),
 and an image sensor configured to capture an image formed by the lens apparatus (col. 10, lines 32-47), 
where the lens apparatus includes: 
an optical element (110; col. 11, lines 17-24);
a fixed member (126, 1547; col. 13, lines 15-25);
a movable member configured to hold the optical element and movable in an optical axis direction relative to the fixed member (col. 11, lines 29-37);
a guide member (116, 118) configured to guide a movement of the movable member in an optical axis direction (col. 11, lines 17-24);
a first support member (120) and a second support member (134) spaced from each other in the optical axis direction (col. 12 lines 1-15 ;col. 12, lines16-21);
a pair of rotating elements (122, 142) held by the first support member and the second support member (col. 11, lines 25-37; col. 12, lines 16-23), respectively, 
and a biasing member (146A, 146B) configured to bias the pair of rotating elements and the guide member into contact with each other (col. 12, lines 43-54),
where the first support member and the second support member are fixed to one of the movable member and the fixed member (col. 11, lines 17-37), 
and where the guide member is fixed to the other of the movable member and the fixed member (col. 11, lines 17-37).

Regarding claim 12  Esperson teaches (figs. 3-5 and 7-9) an assembly method of a lens apparatus that includes 
an optical element (110; col. 11, lines 17-24);
a fixed member (126, 1547; col. 13, lines 15-25);
a movable member configured to hold the optical element and movable in an optical axis direction relative to the fixed member (col. 11, lines 29-37);
a main guide member (118) configured to guide a movement of the movable member in an optical axis direction  (col. 11, lines 17-24),
a first support member (120) and a second support member (134) spaced from each other in the optical axis direction (col. 12 lines 1-15 ;col. 12, lines16-21);
a pair of rotating elements (122, 142) held by the first support member and the second support member (col. 11, lines 25-37; col. 12, lines 16-23), respectively, 
and a biasing member (146A, 146B) configured to bias the pair of rotating elements and the guide member into contact with each other (col. 12, lines 43-54),
the assembly method comprising the steps of fixing the first support member while positioning the first support member relative to the movable member (col. 11, lines 17-37), 
fixing the second support member while positioning the second support member relative to the movable member (col. 11, lines 17-37); 
and bringing the pair of rotating elements held by the first support member and the second support member, respectively, and the main guide member into contact with each other so as to position the movable member relative to the main guide member (col. 12, lines 43-54).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872